          Case 6:20-cv-02086-MC          Document 1        Filed 12/02/20      Page 1 of 10




Meredith Holley
Meredith@ErisResolution.com
Law Office of Meredith Holley
207 E 5th Avenue, Suite 254
Eugene, OR 97401
Phone: (458) 221-2671
Fax: (833) 352-3615




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                   EUGENE DIVISION

                                               Case No. 20-CV-2086
JOSEPH MCQUILLIN,
            Plaintiff,                         COMPLAINT
                                               (FMLA Retaliation, OFLA
                                               Retaliation, Title VII Disparate
                vs.                            Treatment and/or Wrongful
                                               Termination; ORS 659A.030
                                               Disparate Treatment and/or
OREGON STATE UNIVERSITY AND LEAH               Wrongful Termination; Civil Rights,
DOROTHY,                                       Equal Protection)
            Defendants.

                                               Demand for Jury Trial

                                           INTRODUCTION

                                                    1.

Oregon State University discharged Plaintiff Joseph McQuillin because he took protected parental

leave for the birth of his premature infant twin sons and to care for their illnesses and injuries after

their birth.




COMPLAINT – Page 1
         Case 6:20-cv-02086-MC         Document 1       Filed 12/02/20    Page 2 of 10




                                   JURISDICTION AND VENUE

                                                 2.

This matter arises under federal law, Title VII, 42 U.S.C. 2000e-2. Supplemental jurisdiction over

related state law claims is proper under 28 U.S.C. § 1367.

                                                 3.

The events underlying Plaintiff’s claims took place in Linn County, Oregon, making venue proper

in the District of Oregon, Eugene Division.

                                              PARTIES

                                                 4.

Plaintiff Joe McQuillin is a resident of Linn County, Oregon.

                                                 5.

Defendant Oregon State University is a public, higher education entity in Oregon.

                                    FACTUAL ALLEGATIONS
                                                 6.

In July 2007, Defendant Oregon State University (Defendant OSU) hired Plaintiff Joseph

McQuillin in the Department of University Housing and Dining as a Family Housing Operations

Manager.

                                                 7.

Throughout Mr. McQuillin’s tenure at Defendant OSU, he consistently received merit-based raises

and promotions. For example, in November 2008, Defendant OSU gave Mr. McQuillin a raise and

promoted him to Operations Manager.

                                                 8.

In December 2013, Defendant OSU did a pay equity analysis and discovered that Mr. McQuillin’s

pay was below the minimum range for his position. He received a 12.52% raise at that time. From

January 2014 – January 2017, he received annual merit increases.


COMPLAINT – Page 2
          Case 6:20-cv-02086-MC         Document 1      Filed 12/02/20   Page 3 of 10




                                                 9.

In January 2015, Defendant OSU gave Mr. McQuillin the working title “Assistant Director” and

received a 5% raise.

                                                 10.

On August 30, 2017, Defendant OSU promoted Mr. McQuillin to the position Facilities

Maintenance and Custodial Services Manager in the Department of Recreational Sports.

                                                 11.

In October 2017, Defendant OSU promoted Mr. McQuillin to the title of Assistant Director of
Facilities Maintenance and Custodial Manager. Leah Dorothy was the Director of Recreational

Sports.

                                                 12.

On March 26, 2018, Mr. McQuillin’s wife, who is also an employee of Defendant OSU, posted on

social media that she was pregnant and they were having twins.

                                                 13.

On March 29, 2018, Mr. McQuillin told the Director Dorothy, that he and his wife were having

twins, and he would need to take time off at the end of the year.

                                                 14.

On April 2, 2018, Director Dorothy called Mr. McQuillin into her office with his supervisor,

Associate Director Bill Callender and Sr. Assistant Director Troy Snow. Director Dorothy

instructed Associate Director Callender and Sr. Assistant Director Snow to present Mr. McQuillin

with a disciplinary performance plan, and then Director Dorothy left the room. Associate Director

Callender appeared confused and later said he did not know why Mr. McQuillin was being

disciplined.




COMPLAINT – Page 3
         Case 6:20-cv-02086-MC         Document 1      Filed 12/02/20     Page 4 of 10




                                                15.

On April 6, 2018, Mr. McQuillin responded to the performance plan, illustrating that he was

meeting the criteria of the plan and asking clarifying about places the plan appeared to be vague

and not measurable.

                                                16.

On April 19, 2018, Director Dorothy told Mr. McQuillin the performance plan was being

rescinded.

                                                17.
On May 21, 2018, OSU renewed Mr. McQuillin’s position for the year.

                                                18.

On August 13, 2018, Mr. McQuillin’s wife went into early labor. Their twins were born

prematurely and needed extensive medical care. They were admitted to the Natal Intensive Care

Unit for weeks and Mr. McQuillin’s wife required extended medical care.

                                                19.

On August 17, 2018, Mr. McQuillin filed for protected medical leave. Defendant OSU’s Human

Resources Department approved the leave. Mr. McQuillin communicated with his supervisor,

Associate Director Callender, about the birth of his sons and the medical complications.

                                                20.

On November 7, 2018, Mr. McQuillin’s sons still needed ongoing care, and he filed for sick child

leave. Defendant OSU approved that leave. Mr. McQuillin again communicated with Associate

Director Callender regarding his need for ongoing leave.

                                                21.

On January 9, 2019, Mr. McQuillin returned to work. That day, Associate Director Callendar told

Mr. McQuillin that his protected medical leave had “left people in the lurch” and “people in the

department didn’t know what to make of” his absence. Associate Director Callender said someone


COMPLAINT – Page 4
         Case 6:20-cv-02086-MC          Document 1       Filed 12/02/20      Page 5 of 10




asked him why Mr. McQuillin was gone, and he told them he “wasn’t sure.” Associate Director

Callender knew that Mr. McQuillin was on protected leave because of the birth of his sons.

                                                  22.

That day, Associate Director Callender told Mr. McQuillin that Director Dorothy was stripping

him of his supervisory duties and removing him from the Team of Directors. This appeared to be

in retaliation for Mr. McQuillin’s need to take family leave.

                                                  23.

In May 2019, Director Dorothy formally promoted one of Mr. McQuillin’s six direct reports to
supervise the other five that she had removed from Mr. McQuillin’s supervision.

                                                  24.

On June 13, 2019, Bill Callender told Mr. McQuillin that Director Dorthy was discharging him.

Mr. McQuillin was the only Assistant Director not on the Team of Directors and he was the only

employee Director Dorothy discharged at that time in the Department of Recreational Sports.


                                    FIRST CLAIM FOR RELIEF
                29 U.S.C. § 2601 ET SEQ – FAMILY MEDICAL LEAVE RETALIATION
                                  (AGAINST DEFENDANT OSU)
                                                  25.


Plaintiff repeats and realleges paragraphs 1-24 as though fully set forth.

                                                  26.

Defendant retaliated against Plaintiff for taking protected medical leave, in violation of the Family

Medical Leave Act, 29 U.S.C. § 2601, et seq., in one or more of the following:

   a. Telling Plaintiff that his medical leave “left people in the lurch,” and that people “didn’t

       know what to make of” his medical leave, discouraging him from taking further protected

       leave;

   b. Removing Plaintiff’s supervisory duties because he took medical leave;

COMPLAINT – Page 5
         Case 6:20-cv-02086-MC          Document 1       Filed 12/02/20      Page 6 of 10




   c. Removing Plaintiff from the Team of Directors because he took medical leave; and/or

   d. Discharging Plaintiff.

                                                  27.

Defendant’s violations caused Plaintiff’s wage loss from his discharge.

                                                  28.

Plaintiff is entitled to reasonable attorney fees and costs under 29 U.S.C. § 2617, to be determined

by the court.


                                 SECOND CLAIM FOR RELIEF
            42 U.S.C. 2000E – DISPARATE TREATMENT, WRONGFUL TERMINATION
                                (AGAINST DEFENDANT OSU)
                                                  29.


Plaintiff repeats and realleges paragraphs 1-28 as though fully set forth.

                                                  30.

Defendant retaliated against Plaintiff for taking protected parental leave because he is a man and

a father, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e, et seq., in one

or more of the following:

   e. Telling Plaintiff that his medical leave “left people in the lurch,” and that people “didn’t

       know what to make of” his medical leave, discouraging him from taking further protected

       leave because he was a man, when it did not treat women taking parental leave as though

       their leave was confusing;

   f. Removing Plaintiff’s supervisory duties because he was a father taking medical leave,

       when it did not remove supervisory duties from mothers taking medical leave;

   g. Removing Plaintiff from the Team of Directors because he took medical leave, when it did

       not remove women from directory levels because they needed to take medical leave; and/or

   h. Discharging Plaintiff because he was a father taking parental leave.

COMPLAINT – Page 6
         Case 6:20-cv-02086-MC          Document 1       Filed 12/02/20      Page 7 of 10




                                                  31.

Defendant’s violations caused Plaintiff’s wage loss from his discharge.

                                                  32.

Title VII, 42 U.S.C. 2000e-2, Plaintiff is entitled to reasonable attorney fees and costs to be

determined by the court.


                                THIRD CLAIM FOR RELIEF
                    ORS 659A.112 – OREGON FAMILY LEAVE RETALIATION
                               (AGAINST DEFENDANT OSU)
                                                  33.

Plaintiff repeats and realleges paragraphs 1-32 as though fully set forth.

                                                  34.

Defendant retaliated against Plaintiff for taking protected medical leave, in violation of the Oregon

Family Leave Act, ORS 103, et seq., in one or more of the following:

   i. Telling Plaintiff that his medical leave “left people in the lurch,” and that people “didn’t

       know what to make of” his medical leave, discouraging him from taking further protected

       leave;

   j. Removing Plaintiff’s supervisory duties because he took medical leave;

   k. Removing Plaintiff from the Team of Directors because he took medical leave; and/or

   l. Discharging Plaintiff.

                                                  35.

Defendant’s violations caused Plaintiff’s wage loss from his discharge.

                                                  36.

Plaintiff is entitled to reasonable attorney fees and costs under ORS 659A.885, to be determined

by the court.




COMPLAINT – Page 7
         Case 6:20-cv-02086-MC          Document 1       Filed 12/02/20       Page 8 of 10




                                  FOURTH CLAIM FOR RELIEF
                ORS 659A.030 – DISPARATE TREATMENT, WRONGFUL TERMINATION
                                  (AGAINST DEFENDANT OSU)
                                                  37.

Plaintiff repeats and realleges paragraphs 1-36 as though fully set forth.

                                                  38.

Defendant retaliated against Plaintiff for taking protected parental leave because he is a man and

a father, in violation of ORS 659A.030, in one or more of the following:

   m. Telling Plaintiff that his medical leave “left people in the lurch,” and that people “didn’t
       know what to make of” his medical leave, discouraging him from taking further protected

       leave because he was a man, when it did not treat women taking parental leave as though

       their leave was confusing;

   n. Removing Plaintiff’s supervisory duties because he was a father taking medical leave,

       when it did not remove supervisory duties from mothers taking medical leave;

   o. Removing Plaintiff from the Team of Directors because he took medical leave, when it did

       not remove women from directory levels because they needed to take medical leave; and/or

   p. Discharging Plaintiff because he was a father taking parental leave.

                                                  39.

Defendant’s violations caused Plaintiff’s wage loss from his discharge.

                                                  40.

Plaintiff is entitled to reasonable attorney fees and costs under ORS 659A.885, to be determined

by the court.
                              FIFTH CLAIM FOR RELIEF
                                  42 U.S.C. § 1983:
           VIOLATION OF FOURTEENTH AMENDMENT EQUAL PROTECTION CLAUSE
                            (AGAINST BOTH DEFENDANTS)
                                                  41.

Plaintiff repeats and re-alleges paragraphs 1-40 as though fully set forth.


COMPLAINT – Page 8
           Case 6:20-cv-02086-MC         Document 1       Filed 12/02/20      Page 9 of 10




                                                   42.

At all material times Defendant Dorothy was individually acting under color of state law and

within the scope of her employment with Defendant OSU.

                                                   43.

At all material times, Defendant Dorothy was acting according policy statement, ordinance,

regulation, or decision officially adopted or promulgated by Defendant OSU. Defendant OSU

ratified Defendant Dorothy’s decision to discharge Plaintiff.

                                                   44.
The actions of the Defendants, in maintaining policies and/or procedures that result in treating

fathers differently than mothers related to care of children and in discharge of fathers, like and

including Plaintiff, and in actually discharging Plaintiff, disparately impacts fathers, including

Plaintiff, because of their gender in violation of the right to equal protection secured by the

Fourteenth Amendment.

                                                   45.

Under 42 U.S.C. 1983, Plaintiff is entitled to an award of compensatory damages in an amount to

be proved at trial for damages reflecting her financial harms and the mental and emotional

suffering she has experienced, and is still experiencing, as a direct and natural result of Defendants’

violation of her civil rights.

                                                   46.

Under 42 U.S.C. § 1988, Plaintiff is entitled to reasonable attorney fees and costs to be determined

by the court.



__________________________________

        WHEREFORE, Plaintiff Joseph McQuillin prays for judgment against Defendants as

follows:


COMPLAINT – Page 9
       Case 6:20-cv-02086-MC        Document 1       Filed 12/02/20   Page 10 of 10




      a. Economic damages in the form of expenses and lost income in an amount to be

         determined at trial, and prejudgment interest thereon;

      b. Fair and reasonable compensatory damages to be determined at the time of trial; and

      c. Reasonable attorney fees and costs incurred herein under 29 U.S.C. § 2617, 42 U.S.C.

         2000e-2, ORS 659A.885, and/or 42 U.S.C. § 1988.



DATED this 2nd day of December, 2020.



______________________________________
Meredith Holley, OSB #125647
Meredith@ErisResolution.com
LAW OFFICE OF MEREDITH HOLLEY
207 E 5th Avenue, Suite 254
Eugene, OR 97401
Telephone: (458) 221-2671
Fax: (833) 352-3615
Attorney for Plaintiff




COMPLAINT – Page 10
